Citation Nr: 1144486	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-50 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 25, 2008, for the award of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from June 1958 to June 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which awarded service connection for PTSD effective from July 25, 2008.  The Veteran filed a notice of disagreement in March 2009.  A statement of the case was issued in November 2009.  The Veteran perfected his appeal in November 2009.   

The Veteran presented testimony before the Board in July 2011.  The transcript has been associated with the claims folder. 


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The Veteran filed his original claim for a nervous condition on July 11, 1978, which was denied by a September 1978 rating decision; the Veteran was notified of the denial and his appellate rights by letter dated in September 1981 and he did not appeal the decision.  

3.  The RO received the Veteran's request to reopen a claim of entitlement to service connection for PTSD on July 25, 2008. 



CONCLUSION OF LAW

The legal requirements for an effective date prior to July 25, 2008, for a grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.109, 3.159, 3.400(r) (2011); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in September 2008 and December 2008 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to service connection for PTSD, the original benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in September 2008 and December 2008, which was prior to the March 2009  rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the original claim for service connection for PTSD, to include informing the Veteran that his claim had been previously denied and the reasons for the prior denial.  These  letters gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

The Board would additionally note that the Veteran's claim on appeal arises from his disagreement with the effective date assigned following the grant of service connection for PTSD.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 
Duty to Assist 

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA records, reports of VA examination, and the transcript from the July 2011 Board hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Analysis

The Veteran has contended that he is entitled to an earlier effective date for the grant of service connection for PTSD.  Specifically, he asserts that the award should be made effective from 1978, presumably the day following separation from service, as he filed his original claim for benefits within the year following separation from service.  The Veteran additionally contends through testimony before the Board that his claim has remained open since 1978 as he was not notified of the decision until 1981.  He further asserts that hand written notes on the 1978 rating decision were fraudulent and only recently added and thus, evident that the claim was not adjudicated in 1978.   

According to VA law, "[p]revious determinations which are final and binding ... will be accepted as correct in the absence of clear and unmistakable error (CUE)."  See 38 C.F.R. § 3.105(a).  A claim for CUE has not been filed with respect to the September 1978 rating decision.

The Board has thoroughly reviewed the Veteran's claims file and concludes that in light of the evidence of record and procedural history, the Veteran's claim for an effective date prior to July 25, 2008, for a grant of service connection for PTSD must be denied.  A date earlier than July 25, 2008, is inconsistent with rules and regulations implemented by Congress concerning effective dates for award of compensation.  

Disability compensation is awarded for direct service connection, when an original claim is filed the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2).  

In the instant case, the Veteran separated from service in June 1978.  While he filed his original claim for service connection for a nervous condition in July 1978, clearly within the one-year time frame from separation from service, it was denied in a September 1978 rating decision.  

The Veteran contends that the claim was not in fact adjudicated in September 1978 as there was hand written notes indicating the service records were negative for a nervous condition and the VA examination showed no mental disorder.  He believes this was fraudulent and not written in until recently.  

The Board finds this argument flawed for several reasons.  First, hand written notes on rating decisions dated that far back is not an uncommon occurrence or practice in the Board's experience given the lack of technology.  Next, the hand written note is initialized by the rating specialist.  Further, the rating decision code sheet clearly indicates that a nervous condition (claimed by the Veteran) was found not to be service connected. 
The Board does not dispute that the Veteran was not notified of the denial in the October 1978 letter; however, as indicated above, a nervous condition was clearly denied.  That aside, there was no inquiry by the Veteran until September 1981.  In VA Form 21-4138, Statement in Support of Claim, the Veteran indicated that he was filing a claim for service connection for a nervous condition.  He did question whether he filed a claim previously, but indicated that the October 1978 letter made no reference as to disposition of the claim.

In September 1981, the Veteran was notified that his claim for a nervous condition was disallowed by rating decision dated in September 1978.  The Veteran was further notified that his claim was denied because his service records were negative for a nervous condition and the VA examination done at that time showed no nervous condition.  The Board would note at this juncture that the reasons for the prior denial are the same as the hand written notes on the 1978 rating decision, which also further bolsters the Board's findings that the statement was not added recently.  

The RO acknowledged that the October 1978 letter failed to notify him of the denial.  However, the Veteran was notified that his claim had been denied by rating decision dated in September 1978 and in order to reconsider his claim for a nervous condition he had to submit new and material evidence which showed that his nervous condition was incurred in or aggravated by his military service.  VA Form, 1-4107, Notice of Procedural and Appellate Rights, was attached.  The Veteran did not appeal the denial of his claim within the year following the September 1981 letter.  Thus, the September 1978 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§  20.302, 20.1103.  

The Veteran filed his request for a claim of entitlement to service connection for PTSD on July 25, 2008.  This amounted to a reopened claim.  The Board is obligated to construe a claim for a psychiatric disorder liberally, and thus, the claim for PTSD would be considered part of a claim for a nervous condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The RO granted service connection for PTSD in a March 2009 rating decision.  The award was based on a confirmed diagnosis of PTSD and valid in-service stressors.   A 30 percent evaluation was made effective from July 25, 2008, the date of receipt of the reopened claim.  

The Board has carefully reviewed the record to determine whether there is any other communication or record which may be interpreted as a claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 196 (1992) [the Board must look at any communication that can be interpreted as a claim, formal or informal, for VA benefits].  The evidence demonstrates that between September 1981 and July 2008 the Veteran did not submit any claim, either formal or informal, for service connection for a nervous condition, including PTSD.  The Veteran does not contend that he filed a specific claim for service connection during this period, and the Board has not identified any communication which could be reasonably interpreted as such.  

Based on the aforementioned, the Veteran does not satisfy the threshold legal eligibility requirements for an earlier effective date sought in this appeal.  Entitlement to an effective date earlier than July 25, 2008, for the grant of service connection for PTSD is precluded as a matter of law.   See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011); see also Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim should be denied due to a lack of legal merit).  



ORDER

Entitlement to an effective date prior to July 25, 2008, for the award of service connection for PTSD is not warranted.  To this extent the appeal is denied.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


